Citation Nr: 1132343	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  04-41 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2004 by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).

In February 2008 and July 2010, the Board remanded this matter for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's current diagnosis for degenerative disc disease is not a result of the his military service.


CONCLUSION OF LAW

The criteria for establishing service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 3 8 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

In December 2003, May 2004, March 2008, and October 2008 the agency of original jurisdiction (AOJ) provided the notices required by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the veteran was expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The March 2008 and October 2008 notice letters were sent to the Veteran to include the requirements pursuant to Dingess.  Although these notice letters postdated the initial adjudication, no prejudice resulted as the claims were subsequently readjudicated without taint from the prior decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining post-service VA and private medical treatment records, scheduling a personal hearing before the Board, and providing VA examination.  Consequently, the duty to notify and assist has been met.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the September 2008 and July 2010 remands, the Board requested that identified private medical records be sought and associated with the file.  The Veteran was sent letters in October 2008 and August 2010 requesting he provide any other names of service providers and the dates and locations where the services were rendered, namely from Drs. R. Cook and P. Jensen.  However the Veteran did not respond.  The Board notes that the duty to assist is not a one-way street and, therefore, finds that the AOJ has complied with the directives of the September 2008 and July 2010 remands to the extent possible.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded a VA compensation and pension (C&P) examination for PTSD in April 2008.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain disorders, to include arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran alleges that his back disability is related to his military service.  Specifically, the Veteran stated he injured his back while lifting air conditioning units.  See Claim, dated November 2003. 

According to the Veteran's in-service treatment records, he received back treatment in April 1975.  The record indicates the Veteran had full range of motion in the spine with tenderness over the lumbar spine.  See in-service treatment record, dated April 1975.  The Veteran's June 1977 separation examination was absent of any complaint or treatment for a back disability.  In addition, in a June 1977 Report of Medical History, the Veteran indicated that he was in good health and replied he had no recurrent back pain.  See Separation records, dated June 1977.

The first indication of a back problem post-service was in May 1982 from the private treatment records of Dr. J. C. Owen, a private medical doctor, where the Veteran sought treatment for hip pain as a result of low back pain.  However, there was no diagnosis for a back disability and no indication it stemmed from the Veteran's military service.  See Dr. J. C. Owen private treatment record, dated May 1982.  

In January 1998, the Veteran sought treatment from Dr. R. D. Cook, a private medical doctor, after pulling a muscle in his back.  The report indicated he was experiencing acute lumbosacral pain with spasms.  He continued treatment and was diagnosed with lumbosacral disease with radiculopathy, probably degenerative disc disease.  According to Dr. Cook's records, the Veteran received treatment for his back from January 1998 to November 2003.  However, there was no opinion that his current disability was etiologically related to his military service.  See Dr. R. D. Cook private treatment records, dated April 1989 to November 2003.

In addition, the Veteran VA treatment records from January 2004 to August 2004 indicate the Veteran had a diagnosis of degenerative joint disease of the back but there was no evidence or opinion that it was related to the Veteran's service.  See VA treatment records, dated January 2004 to August 2004. 

In April 2008, the Veteran underwent a VA C&P examination where he reported "sharp, burning, aching pain which is constant and located in the lower back and both legs.  He has flare-ups two to three times a day which last 30 minutes.  Walking, standing, overexertion, stopping and bending all increase his pain."  The Veteran stated he uses a can and a back brace.  See VA C&P examination, dated April 2008.

A physical examination revealed the Veteran walked with a cane "in a rhythmic and symmetrical fashion without [a] limp."  The Veteran's range of motion of the lower back was flexion at 90 degrees, extension 30 degrees, right lateral bending at 30 degrees, left lateral bending at 35 degrees, and right lateral and left lateral rotation at 55 degrees.  There was no increased loss of range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination upon repetition.  The examiner noted some mild spasm of the paraspinal musculature and tenderness in the region of the lumbosacral spine in the midline.  There was no increased redness or swelling noted.  X-rays revealed degenerative disk disease primarily at the L4-L5 and L5-S1 region.  Id. 

Upon physical examination and a review of the evidence within the claims file, the examiner opined that "it is less likely as not that the [Veteran's] current diagnosis involving his back and degenerative disk disease was initially manifested during or was otherwise related to his service.  This is primarily based upon the fact that there is inadequate documentation to support any such contention."  Id. 

While the Veteran's history of in-service treatment of his back is corroborated by service treatment records, the Board finds service connection is not warranted despite the Veteran's claims.  Generally, a lay person, while competent to report symptoms, is not competent to comment on the presence or etiology of a medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492.  Consequently, while the Veteran is competent to report that he injured back in service and that he had symptoms such as pain in service, he is not competent to report a chronic disorder resulted from the alleged injury.  In this case, the objective medical evidence does not establish that a chronic disorder existed in-service as the service medical records and separation records do not indicate complaints or treatment for a chronic disorder in service. 

In sum, the competent evidence shows no evidence of an objective diagnosis of a back disability until 1998, which is approximately twenty one years after separation.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  Finally, it is noted that a back disorder (specifically, arthritis) was not diagnosed within a year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309.

Although the Board is sympathetic to the Veteran's claim, even if the Board conceded in-service low back injury, based on the normal findings at separation, the length of time between separation and the initial manifestation of degenerative disc disease,  and the negative medical nexus opinion, the evidence for the Veteran's claim is outweighed by the countervailing evidence.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).








ORDER

Entitlement to service connection for a back disorder is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


